TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00672-CR





Silvestre Reyes Avila, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY

NO. 2C93-5978, HONORABLE JOHN BARINA, JUDGE PRESIDING





PER CURIAM


	This is an appeal from the judgment of conviction for driving while license
suspended.  Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:  June 21, 1995

Do Not Publish